Citation Nr: 1535193	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-48 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of left knee meniscectomy and ACL repairs with osteoarthritis.  

2.  Entitlement to a compensable rating for residuals of a fracture of the right little finger.  

3.  Entitlement to service connection for bilateral hip disability, to include as secondary to left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his spouse testified before the undersigned in a hearing at the RO in April 2013.  A transcript of that hearing was reviewed prior to this decision.  

This matter was previously before the Board in July 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, as to the issues being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Before the claims file was certified for appeal, by a December 2014 rating action, the RO granted service connection for lumbar degenerative disc disease/intervertebral disc syndrome (IVDS), and further granted service connection right knee internal derangement/degenerative joint disease (DJD), and evaluated each disability as 10 percent disabling.  The Board finds that this grant of service connection for the back and right knee disabilities constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for these disabilities; thus, these matters are not in appellate status.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The issue of entitlement to service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's residuals of left knee meniscectomy and ACL repairs with osteoarthritis, has been manifested by limitation of flexion no worse than 100 degrees, even taking into account his complaints of pain, and torn cartilage with frequent episodes of pain into the joint, but not by symptomatic scars, ankylosis, recurrent subluxation or lateral instability, or impairment of the tibia and fibula with slight right knee disability.  

2.  The Veteran's residuals of left knee meniscectomy and ACL repairs with osteoarthritis have been manifested by limitation of extension to 5 degrees.  

3.  The Veteran is currently in receipt of the maximum schedular disability rating for his service-connected residuals of a fracture of the right little finger.  The competent evidence of record does not establish symptoms, such as ankylosis, warranting an amputation disability rating.  

4.  The competent evidence of record does not establish that the service-connected residuals of a fracture of the right little finger has resulted in any limitation of motion of other digits of the hand or interference with the overall function of the right hand, such that a separate disability rating is warranted.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for residuals of left knee meniscectomy and ACL repairs with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256-5262 (2014).  

2.  The criteria for a separate noncompensable evaluation, but no higher, for limitation of extension of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, DC 5261 (2014).  

3.  The criteria for a compensable disability rating for residuals of a fracture of the right little finger have not been met.  38 U.S.C.A. §§ 1155 , 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, DCs 5227 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In the May 2009 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  In addition, the RO advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartmen v. Nicholson, 19 Vet. App. 473 (2006).  In particular, the May 2009 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorders.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service and the issues at hand are in the claims file and were reviewed by both the RO and the Board in connection with the claims adjudicated herein.  Significantly, the Veteran has not alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  In addition, the Veteran testified before the Board in April 2013.  

The Veteran has also been afforded VA medical examinations for his claimed disorders on several occasions, most recently in June 2012 and September 2014.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disorders since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Rating Claims

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Residuals of Fracture of the Right Little Finger

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  

Service connection for the fracture of the right little finger was granted by an October 1982 rating decision and a noncompensable disability rating was assigned under 38 C.F.R. § 4.71a, DC 5299, effective July 19, 1982.  In the March 1992 rating decision, the RO continued the noncompensable disability rating assigned for the fracture of the right little finger, but determined that the Veteran should be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5227.  The Veteran's residuals of the right little finger is currently rated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  In his March 2009 claim, the Veteran contended that this disability is more disabling than currently evaluated.  

The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity; medical records show the Veteran to be right-handed, so the criteria for the major extremity apply.  See June 2009, November 2010, and June 2012 VA examination reports.  Under Diagnostic Code 5227, a maximum zero percent rating is warranted for unfavorable or favorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

At the June 2009 VA examination, the Veteran provided his medical history and noted that hr broke the right little finger in service while playing football.  According to the Veteran, he takes a certain dosage of hydrocodone on an hourly basis to help treat symptoms attributed to his fractured right little finger.  The Veteran denied decreased strength, coordination, flare-ups of joint condition/disease or any other symptoms as a result of his hand condition.  The examiner noted that the right hand is the dominant hand and further noted no signs of ankylosis involving the hands.  

On physical examination of the right index finger, the Veteran's range of motion was shown to be 0 to 90 degrees in the MCP joint; 0 to 100 degrees in the PIP joint; and 0 to 80 degrees in the DIP joint.  The examiner observed no evidence of pain, fatigue, weakness, lack of endurance or incoordination in the right index finger following the initial range of motion exercises.  Additional range of motion exercises reflected the Veteran's range of motion findings to be similar to the initial range of motion results, with no additional limitation of motion in any of the joints.  In the right long finger, the Veteran's range of motion was shown to be 0 to 100 degrees in the MCP joint; 0 to 110 degrees in the PIP joint; and 0 to 70 degrees in the DIP joint.  There was no evidence of pain, fatigue, weakness, lack of endurance or incoordination in the right middle joint following the initial range of motion exercises and subsequent range of motion exercises reflected the Veteran's range of motion findings to be similar to the initial range of motion results, with no additional limitation of motion in any of the joints.  The examiner further noted no evidence of pain, fatigue, weakness, lack of endurance or incoordination in the right middle finger following the final range of motion findings.  

On physical examination of the right ring finger, the Veteran's range of motion was shown to be 0 to 100 degrees in the MCP joint; 0 to 110 degrees in the PIP joint; and 0 to 90 degrees in the DIP joint.  The examiner observed no evidence of pain, fatigue, weakness, lack of endurance or incoordination in the right ring finger following the initial range of motion exercises, and additional range of motion exercises reflected the Veteran's range of motion findings to be similar to the initial range of motion results, with no additional limitation of motion in any of the joints.  There was also no evidence of pain, fatigue, weakness, lack of endurance or incoordination in the right middle finger following the final range of motion findings.  In the right little finger, the Veteran's range of motion was shown to be 0 to 90 degrees in the MCP joint; 0 to 100 degrees in the PIP joint; and 0 to 70 degrees in the DIP joint.  There was no evidence of pain, fatigue, weakness, lack of endurance or incoordination in the right little finger following the initial range of motion exercises and the final range of motion exercises reflected the Veteran's range of motion findings to be similar to the initial range of motion results, with no additional limitation of motion in any of the joints.  Additionally, the examiner observed no evidence of pain, fatigue, weakness, lack of endurance or incoordination in the right little finger following the final range of motion findings.  The remainder of the physical examination was absent any abnormalities in the right hand, and report of the right hand x-ray revealed mild osteoarthritis of the 1st CM joint, as well as a fracture of the 1st distal phalanx.  Based on his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having status post fracture of the right little finger and osteoarthritis of the first carpometacarpal joint in the right hand.  According to the examiner, this disability has a mild effect on the Veteran's usual occupation and daily activities.  

At the November 2010 VA examination, the Veteran reported to experience pain in the joints of his hand with weather fronts, and added that the pain increases whenever he uses his computer.  The Veteran denied any flare-ups of pain.  Physical examination of the small right finger revealed full range of motion without obvious pain.  The Veteran's range of motion was shown to be 0 to 90 degrees in the MCP joint; 0 to 110 degrees in the PIP joint; and 0 to 73 degrees in the DIP joint, all without obvious pain.  Report of the right hand x-ray revealed a right fifth metacarpal neck fracture, without any joint involvement, and which had healed.  Based on his evaluation of the Veteran, the examiner diagnosed him with having a healed right fifth metacarpal neck fracture.  

The Veteran underwent another VA orthopedic examination in connection to his right little finger condition in June 2012.  During this evaluation, he complained of "any achy type pain in the hand with some cramping...."  On a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain level at a 0, but noted that it increased to a 7-8 whenever he experiences cramping.  The Veteran denied a clicking or popping sensation, and further denied any stiffness or locking.  When asked whether there was any limitation of motion or evidence of painful motion for any fingers or thumbs, the examiner indicated that there was not.  The examiner further noted that the Veteran is able to perform repetitive-use testing with three repetitions, and observed no additional limitation of motion for any fingers post-testing.  The examiner further noted no gap between any fingertips and the proximal transverse crease of the palm when attempting to touch the palm with the fingertips post-range of motion testing.  In addition, the examiner observed no limitation of extension for the index finger or long finger post-test.  According to the examiner, the Veteran did not exhibit additional limitation in range of motion of any of the fingers or thumbs following repetitive-use testing, nor did he have any functional loss or functional impairment of any of the fingers or thumbs.  The examiner further noted that the Veteran did not have tenderness or pain to palpation for joints or soft tissue of either hand, including the thumb and fingers.  Results from the muscle strength tests revealed the Veteran's right hand grip to be 5/5.  The examiner observed no evidence of ankylosis of the thumb or fingers.  When asked whether the Veteran's right little finger disability impacts his ability to work, the examiner responded that it did, and explained that when the Veteran experiences a cramp in his hand, he has to stop for a very short period until the cramp goes away, but he is still able to do his job.  

Pursuant to the June 2014 Board remand the Veteran was afforded another VA examination in connection to his right little finger disability in September 2014.  The examiner noted that the Veteran had been diagnosed with having right hand fifth metacarpal fracture with degenerative joint disease per x-rays taken that day.  The Veteran reported to experience flare-ups of pain that impact the function of his hand, and noted to experience pain every day surrounding the fifth metacarpal joint.  The Veteran described the pain as an ache that worsens when working on a computer.  The examiner observed neither limitation of motion nor any evidence of painful motion for any fingers or thumbs, and noted that the Veteran was able to perform repetitive use testing with no additional limitation of motion for any fingers post-testing.  The examiner noted no gap between the thumb pad and fingers post-testing, or any signs of a gap between any fingertips and the proximal transverse crease of the palm when attempting to touch the palm with the fingertips post-testing.  The Veteran did not exhibit limitation of extension for the index finger or long finger post-testing, and the examiner observed no functional loss or impairment of any of the fingers or thumbs, nor any signs of additional limitation of motion of any of the fingers or thumbs following repetitive-use testing.  The muscle strength test results reflected the Veteran's hand grip to be 5/5.  The Veteran did not exhibit ankylosis of the thumb and/or fingers.  Upon reviewing the diagnostic test results, the examiner observed no acute fracture or dislocation in the right little finger, and added that the soft tissues were unremarkable.  The examiner noted signs of chronic deformity of the fifth metacarpal likely from prior boxer's fracture, as well as degenerative changes in the DIP joints that were most pronounced in the first and fifth digits.  According to the examiner, flare-ups of pain were not present at the time of examination.  

Since the Veteran is in receipt of the maximum noncompensable disability rating available under Diagnostic Code 5227, the Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  Indeed, the Note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Here, there is no competent evidence suggesting that the Veteran experiences ankylosis in his right ring or little finger.  38 C.F.R. § 4.71a , Diagnostic Code 5227.  Specifically, at the June 2009, June 2012, and September 2014 VA examinations, the examiners found that there was no ankylosis in the fingers or thumbs.  The November 2010 VA examiner noted that the Veteran was able to grasp, push, pull, twist, touch, probe and write, and that he was able to bring his fingertips into the palmar crease and oppose his thumb to his fingertips.  Also, when asked whether as a result of the Veteran's hand, finger or thumb conditions there was functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, the June 2009 and June 2012 VA examiners both responded no.  These findings lead the Board to conclude that his residuals of a fracture of the right little finger disorder is not analogous to amputation.  

The Note to Diagnostic Code 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected fracture of the right little finger.  Review of the objective medical evidence of record does not reflect or indicate that the fractured right little finger has interfered with the overall function of the right hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  See 38 C.F.R. § 4.71a , Diagnostic Code 5227.  Indeed, the November 2010 VA examiner noted that the Veteran exhibited full range of motion on physical examination of the right small finger, and recorded the range of motion findings as 0 to 90 degrees at the MCP joint; 0 to 110 at the PIP joint; and 0 to 73 degrees in the DIP joint.  Also, at the June 2012 and September 2014 VA examinations, the examiner noted that the Veteran did not have any functional loss or functional impairment of any of the right hand fingers or thumbs, and further noted no additional limitation of motion of any of the fingers or thumbs following repetitive-use testing.  Furthermore, during the June 2012 VA examination, the Veteran denied any limitations in his activities of daily living, and noted that he is not limited in completing his duties as an accountant as a result of his right little finger disability, although the cramping in his right hand does slow him down.  He further denied any flare-ups of pain, and reported no change in dexterity except when he experiences a cramping episode.  

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  Since the Veteran is only service-connected for one disability of a digit (finger), Diagnostic Codes 5216-5223 are not applicable.  As such, the Board has considered 38 C.F.R. § 4.71a, Diagnostic Code 5228-5230, which contains the diagnostic criteria for limitation of motion of the thumb and individual digits.  Limitation of motion of the thumb is rated under Diagnostic Code 5228.  Pursuant to this diagnostic code, limitation of motion of the thumb warrants a 20 percent disability rating for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation for both the major and minor thumb.  A gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a noncompensable evaluation.  At the June 2009 VA examination, the examiner noted a gap of zero inches between the tip of the thumb and fingers, and between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  In addition, the June 2012 and September 2014 VA examiners found no gap between the thumb pad and the fingers following repetitive motion.  

Under Diagnostic Code 5229, limitation of motion of the index or long finger warrants a 10 percent disability rating for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  The June 2009 VA examiner noted a gap of zero inches between the tips of the fingers and the proximal transverse crease of the palm.  In addition, the range of motion measurements in the right index and long finger were shown to be normal in the MCP, PIP, and DIP joints during the range of motion exercises.  Furthermore, the June 2012 and September 2014 VA examiners observed no limitation of motion or evidence of painful motion for any fingers or thumbs.  Both these examiners noted that the Veteran could perform repetitive use testing with three repetitions, and found no additional limitation of motion for any fingers following repetitive use.  The June 2012 and September 2014 VA examiners observed no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  In addition, this examiner noted no limitation of extension for the index finger or long finger post-testing.  

Under Diagnostic Code 5230, limitation of motion of the ring or little finger warrants a noncompensable evaluation for any limitation of motion in the ring or little finger.  As such, a higher compensable rating for the residuals of a fracture of the right little finger is not warranted under Diagnostic Codes 5228-5230.  

After carefully reviewing the medical evidence of record, the Board finds that the Veteran is not entitled to a compensable disability evaluation under Diagnostic Codes 5228-5230 as the medical evidence does not indicate there to be any gap or distance between the thumb pad and fingers, or between the index and long finger and palm.  In addition, Diagnostic Code 5230 has a noncompensable maximum rating criteria, so the Veteran cannot receive a compensable evaluation under this code.  

Furthermore, the Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected residuals of a fracture of the right little finger is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable disability rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and cramping in his right hand with increased use.  However, the effect of the pain in the Veteran's right hand is contemplated in the currently assigned noncompensable disability evaluation pursuant to Diagnostic Code 5227.  The Veteran has not reported, and the objective medical evidence has not identified any functional loss or functional impairment of the fingers or thumbs, nor has the Veteran exhibited limitation of motion when conducting his range of motion exercises.  As such, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that a compensable disability evaluation for the Veteran's service-connected residuals of a fracture of the right little finger is not warranted.

Residuals of Left Knee Meniscectomy and ACL Repairs with Osteoarthritis

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Also, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004). 


DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DCs 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), DC 5003.  

Under DC 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.

Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  

Under DC 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under DC 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

The Veteran was originally granted service connection for his left knee disability in the October 1982 rating decision.  A disability evaluation of 10 percent was assigned for the residuals of left knee medial meniscectomy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, effective as of July 19, 1982.  In the May 1992 rating decision, the RO increased the disability rating for the service-connected left knee disability to 20 percent, effective December 15, 1991.  In the April 1993 rating decision, the RO continued the 20 percent disability rating, but determined that the Veteran should be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective November 1, 1992.  The Veteran was granted a temporary total rating based on required convalescence after undergoing a diagnostic arthroscopy of the service-connected left knee in July 1994, and this rating was effective from July 21, 1994 to September 1, 1994.  For the period on and after September 1, 1994, the Veteran's left knee disability was once again rated as 20 percent disabling.  See September 1994 Rating Decision.  In March 2009, VA received a claim from the Veteran seeking a higher disability evaluation.  

The Veteran contends that he is entitled to a higher rating for his left knee meniscectomy and ACL repairs with osteoarthritis.  The record reflects that the Veteran was afforded a VA joints examination in June 2009, during which time he provided his medical history regarding the onset of his condition.  According to the Veteran, he slipped off a Medi-Vac plane and twisted his left knee in service, which caused him to sustain a torn meniscus.  The Veteran reportedly re-injured his left knee again in early 1990 and tore the ACL.  He claims to have undergone fifteen surgeries altogether, and specifically noted to have undergone two partial open medial meniscectomies; once in 1975, and once again sometime between 1976-1977, after tearing his medial meniscus twice.  Also, from 1980-1985, he reportedly underwent four to five arthroscopic debridement procedures due to repeated locking and pain.  According to the Veteran, he experiences a myriad of symptoms, to include pain, weakness, swelling, heat, redness, instability, giving way, locking, fatigability and lack of endurance, as a result of his left knee condition.  The Veteran also reported to experience flare-ups of his joint condition/disease, noting to experience increased pain, stiffness and loss of function that is severe in nature, and which occurs every night, lasts several hours in duration, and is precipitated by increased activities.  He wore a knee brace to help provide support, reduce pain, and allow weight bearing.  The Veteran denied experiencing any episodes of dislocation, recurrent subluxation or inflammatory arthritis as a result of his left knee condition.  

On physical examination, the examiner observed diffuse tenderness, swelling, increasing warmth and guarding surrounding the left knee region, but noted no signs of ankylosis in the knee joints.  The Veteran was shown to have flexion to 110 degrees and extension to 0 degrees during the initial range of motion exercises, and the examiner observed evidence of pain, fatigue and weakness in the left knee during these exercises.  With respect to the Veteran's level of stability in the left knee, the examiner noted that the Veteran displayed normal strength to valgus/varus pressure of the medial collateral ligaments, lateral collateral ligaments, anterior cruciate ligaments, and posterior cruciate ligaments.  In addition, the McMurray's tests were negative for any abnormalities.  The examiner further observed signs of painful motion, edema, effusion, weakness, tenderness, heat and guarding of movement in the left knee.  Upon completing the final range of motion exercises, the Veteran was shown to have flexion to 130 degrees and extension to 0 degrees, and the examiner observed signs of pain, fatigue, weakness and lack of endurance after these exercises.  The examiner did not observe any limitation of motion following repetitive use.  When asked whether there were any functional limitations on standing and walking, the examiner stated that there were, and explained that the Veteran was expected to have moderate impairment with extended weight bearing.  Report of the left knee x-ray revealed hardware present related to ACL repair, as well as the presence of arthritis/degenerative changes.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having status post left knee medial meniscectomy and anterior cruciate ligament repair with residual scars and osteoarthritis of the left knee.  According to the examiner, this condition has a moderate level of impairment on the Veteran's usual occupation and daily activities.  

In the June 2009 rating decision, the RO recharacterized the left knee disability to that of post left knee meniscectomy and ACL repair residuals with osteoarthritis, and continued the 20 percent disability rating for said disorder.  However, the RO determined that this disability should be evaluated under Diagnostic Code 5260 due to the Veteran's limited and painful motion during flexion.  

At the November 2010 VA examination, the examiner reviewed the Veteran's medical history, and took note of the number of times the Veteran injured his left knee since service, as well as the numerous surgical procedures he has undergone throughout the years as a result of his left knee condition.  According to the Veteran, most of his falls are secondary to his left knee buckling.  He further reported that his left knee stiffens without swelling, and he experiences a dull ache which becomes sharp when he "steps the wrong way" resulting in falls.  The Veteran denied any periods of flare-ups, and he claimed to utilize a brace that provided stability but no pain relief.  The Veteran further stated that his activities of daily living are affected in that all weightbearing activities are painful and can result in falls.  On physical examination, it was noted that the Veteran walked with a limping gait with a knee brace in place.  His active range of motion was shown to be flexion to 100 degrees and extension to 5 degrees without obvious pain.  There was mild medial and lateral laxity to varus/valgus stress which was equal to that of his right knee, and the drawer tests were shown to be negative for abnormalities.  The examiner observed no additional limitation of motion following repetitive use, and further observed no flare-ups, nor any evidence of incoordination, weakness, fatigue, or lack of endurance on his left knee function.  Based on his discussion with, and evaluation of the Veteran, the examiner assessed the Veteran with having left knee ACL reconstruction, and determined there to be no evidence of abnormal ligamentous laxity.  

The Veteran was afforded another VA examination in connection to his left knee disability in June 2012, at which time the Veteran reported to experience ongoing pain in the left knee located along the medial aspect.  After providing his medical history, including an account of his hospitalizations as a result of his left knee disability, the Veteran described his current symptoms, noting to experience a clicking and popping sensation with occasional pain, as well as stiffness and occasional swelling in the left knee.  The Veteran denied any episodes of locking, but did report to have occasional giving out of his knee with buckling, and occasional limitation of motion.  He also reported to experience occasional falls, and noted that he uses an ACL sports brace and cane for balance.  The Veteran also reported to experience occasional heat, but no redness in the left knee.  The Veteran reported to experience pain with full extension and flexion, and further noted that his activities of daily living are not limited.  The Veteran further noted that his ability to perform his job is not limited, despite the fact that he experiences pain at work.  According to the Veteran, he is limited to walking one-half a mile, and he does not know if his ability to stand is limited.  The Veteran did report flare-ups of pain with activity, but was unable to quantify these flare-ups.  

On physical examination, the Veteran was shown to have flexion to 110 degrees, with objective evidence of painful motion at 100 degrees.  He was also shown to have left knee extension to 0 degrees with objective evidence of painful motion at 0 degrees or any degree of hyperextension.  According to the examiner, the Veteran was able to achieve full extension, but complained of pain from 5 degrees to 0 degrees into full extension.  The examiner noted that the Veteran prefers to not extend the knee beyond 5 degrees of extension on the left.  The Veteran was able to perform repetitive-use testing with three repetitions, and he was shown to have flexion to 110 degrees and extension to 5 degrees following repetitive movement.  The examiner noted no additional limitation of motion following repetitive motion.  However, when asked whether the Veteran had any functional loss or impairment of the knee after repetitive-use testing, the examiner responded that he did, and noted that factors contributing to the Veteran's functional loss included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing in the left knee during range of motion exercises.  According to the examiner, the Veteran experiences tenderness or pain to palpation in the joint line or soft tissue of the left knee.  

When asked whether the Veteran had any meniscal conditions or surgical procedures for a meniscal condition, the examiner responded that he did, noting that the Veteran had a meniscal tear and frequent episodes of joint pain.  The examiner also noted that the Veteran had undergone multiple meniscectomies throughout the years, and indicated that residuals resulting from these procedures included arthroscopy scars and degenerative changes.  When asked whether the Veteran had undergone a total knee joint replacement, the examiner indicated that he had not.  The examiner further noted that the Veteran uses a cane and left knee ACL brace to help him walk.  Upon reviewing the diagnostic studies, the examiner further commented that degenerative or traumatic arthritis findings were documented in the record.  Based on his discussion with, and evaluation of the Veteran, the VA examiner assessed the Veteran with having left knee internal derangement (meniscal tear and ACL tear) status post surgical repair, and bilateral knee degenerative joint disease that was worse in the left knee than the right knee.  

VA treatment records dated in 2014 reflect the Veteran's complaints of ongoing knee problems.  During a January 2014 treatment visit, the Veteran, on a scale from one to ten, rated his pain level at a seven, and stated that his primary pain was located in the left knee.  According to the Veteran, the pain increases during exercise, movement, standing and walking, and is alleviated through medication and rest.  

Pursuant to the June 2014 Board remand, the Veteran was afforded another VA examination in connection to his left knee disability in September 2014.  During this evaluation, the Veteran reported to experience flare-ups of pain that impact the function of the knee.  According to the Veteran, he experiences pain in his knees on a daily basis.  He described the pain as a dull to sharp ache which, on a scale from one to ten, averages at a six but increases when walking, standing or climbing a staircase - especially in the left knee.  He reported occasional swelling in the left knee in the past, and noted that he had undergone injections in his left knee in the past.  The Veteran also stated that he currently wears a brace on the left knee and uses a cane.  On physical examination of the left knee, the Veteran was shown to have flexion to 110 degrees, with painful motion beginning at 110 degrees.  He also had extension to 0 degrees.  According to the examiner, the Veteran was capable of performing repetitive motion and his range of motion post testing was 0 to 110 degrees.  When asked whether the Veteran had additional limitation of movement the examiner noted that he did not.  However, the examiner did note that the Veteran exhibited functional loss or impairment of the knee after repetitive-use testing, and added that factors contributing to the Veteran's functional loss included pain on movement.  The examiner noted that the Veteran did not exhibit tenderness or pain to palpation for joint line or soft tissues of either knee, and the muscle strength test findings revealed that the Veteran's strength was 4/5 during flexion and extension of the left knee.  With respect to the Veteran's level of stability in the left knee, the examiner noted that the Veteran displayed normal strength to valgus/varus pressure in the left knee, and that the Lachman and Posterior drawer tests produced normal results.  The examiner observed that the Veteran had a meniscal tear in the left knee, and had undergone a meniscectomy of the left knee which resulted in residual pain.  The examiner further noted that the Veteran used a knee brace and cane on a regular basis to help him move around.  Upon reviewing the diagnostic records, the examiner noted that the left knee x-ray findings were negative for evidence of acute fracture or dislocation or large joint effusion, but did reflect tricompartmental degenerative changes with mild/moderate joint space loss in the medial compartment.  The examiner further noted signs of marginal spurring, prior ACL repair, and patellar spurring.  According to the examiner, although the Veteran did report to have flare-ups of pain, these flare-ups were not present on examination, and in the absence of the flare-ups, it would be mere speculation to express in terms of the degree of additional range of motion loss due to pain, weakness, fatigability or incoordination.  

Following a review of the relevant evidence, the Board finds that the record does not contain evidence showing that the Veteran is entitled to an evaluation in excess of 20 percent for his residuals of left knee meniscectomy and ACL repairs with osteoarthritis.  

In this regard, the Board notes that the Veteran has not been shown to have limitation of flexion to 15 degrees or less in the left knee to warrant a disability rating in excess of 20 percent.  Indeed, the Veteran's range of motion has been manifested by limitation of flexion to no worse than 100 degrees throughout this period of the appeal.  See November 2010 VA examination report.  As such, a rating in excess of 20 percent for limitation of flexion of the left knee cannot be granted at any time during the current appeal period.  

Although review of the record throughout the appeal is absent any findings indicating that extension of the left knee was limited to 10 degrees or more, the Veteran's range of motion has been manifested by limitation of extension to no worse than 5 degrees throughout the appeal.  See November 2010 and June 2012 VA examination reports.  While a compensable rating is not warranted under Diagnostic 5261, he is entitled to a noncompensable rating under this diagnostic code.  Therefore, the Veteran is entitled to a separate noncompensable disability rating for his left knee disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board has also considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257.  However, instability and subluxation were not shown in the left knee.  Although the November 2010 VA examiner observed mild medial and lateral laxity to varus/valgus pressure in the left knee, he noted that this was equal to that of his right knee.  Also, the drawer test was negative for abnormalities and the Veteran's strength was evaluated as 5/5 (normal) in the left hamstrings and quadriceps muscles.  Moreover, the more recent VA examination reports dated in June 2012 and September 2014 reflect that the Veteran displayed normal strength to valgus/varus pressure in the left knee, and that the Lachman and Posterior drawer tests produced normal results.  Both VA examiners also noted no evidence or history of recurrent patellar subluxation/dislocation in the left knee.  Although the Veteran reported to experience locking in his left knee at the June 2009 VA examination, he did not report similar symptoms at the November 2010 and September 2014 VA examinations, and he denied any episodes of locking at the June 2012 VA examination.  In addition, the Veteran denied experiencing any instability in his left knee at the June 2009 VA examination, and the examination reports were absent any objective findings throughout the pendency of the appeal that are indicative of instability or subluxation in the left knee.  Results from the June 2012 muscle strength tests were shown to be 5/5 (normal) during left knee extension and flexion, and the muscle strength test findings at the September 2014 VA examinations were shown to be 4/5 (active movement against some resistance) during left knee flexion and extension.  Furthermore the x-ray reports were clear for any findings of patellar subluxation.  As such, a separate compensable rating under Diagnostic Code 5257 is not warranted.  

The Board has considered whether a compensable rating is available for any residual scarring.  The June 2009 VA examiner identified two scars on the left knee, and noted that the first one was superficial and measured 17 centimeters (cm) in length and 0.25 cm in width.  The texture of the skin was described as normal, and examination of the scar was absent evidence of tenderness or adherence to underlying tissue on examination.  The examiner also noted no limitation of motion as a result of the scar.  The June 2012 VA examiner acknowledged the Veteran's left knee scars, and described the scars as non-tender in nature with no indication or evidence of skin breakdown, keloid or erythema.  The anteromedial scar was 16.5 cm in length and 0.7 cm in width, and the lateral distal thigh scar measured 7 cm in length and 0.5 cm in width.  The examiner noted that these scars did not restrict motion.  A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.).  The Veteran's scar does not meet that criteria.  A compensable rating under DC 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable or painful warrant a 10 percent rating under DC 7804.  A note under DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The June 2009 VA examiner observed no frequent loss of covering of skin over the scar, such as from ulceration or breakdown of the skin.  As such the Veteran's scar has not been described as unstable or painful, rendering DC 7804 inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a compensable rating pursuant to DC 7805 is not warranted.  As such, a compensable rating for the Veteran's residual scars on the left knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 206-7.  An additional range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted for the left knee.  In this regard, the Board observes that the Veteran has complained of pain, swelling, stiffness and a popping sensation in his left knee.  The June 2012 VA examiner also noted that the Veteran experiences functional loss and impairment in the left knee with repetitive movement due to pain, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  However, none of the VA examiners observed or documented objective evidence of additional limitation of motion following repetitive movement.  Further, the Veteran's range of motion was shown to be no worse than flexion to 100 degrees at the November 2010 examination.  In addition, the Veteran has not reported any difficulty when conducting his day-to-day tasks as a result of his left knee condition.  Although he noted to have knee pain at work, he added that the pain does not stop him from doing his work.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation and the effect of this symptomatology is contemplated in the currently assigned 20 percent disability evaluation.  Therefore, the Board concludes that an evaluation in excess of 20 percent for the Veteran's left knee disability is not warranted.  

The Board also finds that higher ratings are not warranted under any alternative provisions.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knees.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the left knee.  Likewise, Diagnostic Codes 5258-5259 do not provide for higher disability ratings, and are inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic Code 5262.  As previously noted above, the RO originally assigned a 10 percent disability rating for the left knee based on the Veteran's meniscal condition, to include his meniscal tear and associated symptoms of joint pain, as well as his post-meniscectomy residuals, to include increased stiffness and pain with movement.  In VAOPGCPREC 9-98, the General Counsel noted that limitation of motion was a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  See VAOGCPREC 9-98 (Aug. 14, 1998).  The Veteran's post meniscectomy residuals resulted in limited movement of the left knee, and Diagnostic Code 5258 contemplates manifestations of limited motion, including pain, stiffness, locking, and loss of function due to a dislocated cartilage.  Because the Veteran has already been rated for limitation of motion under Diagnostic Code 5260, assigning a separate compensable rating under Diagnostic Code 5258 would result in pyramiding.  

The Board has considered the assertions by the Veteran pertaining to his left knee disability.  He is competent and credible to attest to the exhibited symptoms in his knee.  Notably, the Veteran has not described ankylosis, flexion or extension motion loss in terms of degrees, or significant instability symptoms.  Overall, the objective evidence of record is more probative and persuasive than his self-reported descriptions of his symptoms.  The Board acknowledges that during the April 2013 hearing, the Veteran's wife testified that she worked as a nurse paralegal for 25 years, and she reviewed medical records at a law firm.  With respect to statements provided by the Veteran's wife regarding the severity of the Veteran's knee symptoms, although it is true that as a clinical nurse she is qualified to be categorized as an expert, it does not appear that she worked as a clinical nurse throughout her career as a nurse paralegal.  Furthermore, there is nothing in the record that would suggest or insinuate that she was an expert in orthopedic disabilities and joint diseases.  Indeed, there is nothing in the record that indicates that the Veteran's wife studied orthopedic disorders, or that she has been exposed to extensive training concerning orthopedic disorders.  As such, the Board concludes that the opinion of the Veteran's wife is less probative than the objective medical findings set forth above.  In this regard, the objective findings do not support higher ratings based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard.  

Therefore, to the extent that a disability evaluation in excess of 20 percent for the Veteran's service-connected left knee disability is warranted, the appeal is denied.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected right little finger and left knee disorder, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his left knee and right hand disabilities are manifested by pain on use, cramping, stiffness, limited range of motion, occasional swelling and instability.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the evidence of record does not reflect that the Veteran is unemployed due to his right little finger and left knee disabilities.  Indeed, the more recent VA treatment records issued by the Dallas VAMC reflect that the Veteran currently works as an accountant.  Although the June 2012 VA examiner noted that the Veteran's right little finger disability impacts his ability to work, he explained that the Veteran has to stop working for a short period of time if his hands start cramping, but he is still able to do his job.  Also, while the September 2014 VA examiner noted that the Veteran's left knee disorder impacts his ability to work, he indicated that this would only affect work that is manual in nature.  Given the Veteran's occupation as an accountant, the evidence suggests that his occupational duties are more sedentary in nature.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claims for the right little finger and left knee disabilities and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of left knee meniscectomy and ACL repairs with osteoarthritis is denied.  
	
Entitlement to a separate noncompensable evaluation for limitation of extension of the left knee is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to a compensable evaluation for residuals of a fracture of the right little finger is denied.


REMAND

Unfortunately, another remand is required with regard to the claimed bilateral hip disorder.  Although the Board sincerely regrets the additional delay, it is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim, and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran primarily contends that his bilateral hip disability is secondary to his service-connected left knee disability.  See March 2009 claim.  During the June 2012 VA examination, the Veteran stated that he started to experience hip pain in 2010 when he fell and possibly fractured his right hip.  According to the Veteran, he underwent x-rays during this time which were interpreted as revealing a possible right hip fracture.  Although his right hip condition improved, the Veteran described his current symptoms, and reported to have an achy pain in both hips along the posterolateral aspects that is equal in both hips.  He also reported to have pain when laying on his side.  Physical examination of the Veteran reflected diagnoses of bilateral hip myofascial syndrome with trochanteric bursitis, and degenerative changes in the right hip.  During his hearing, the Veteran explained that he fell and fractured his hips due to his knees giving out.  He asserted that his current hip disorder originated as a result of this fall.  He also indicated that experiencing a non-normal gait due to his knee condition placed additional stress on his hips.  See April 2013 Hearing Transcript (T.), pp. 7, 34.  

Pursuant to the July 2014 Board remand, the AOJ referred the Veteran's claims file to a VA medical provider for an addendum opinion addressing whether the Veteran's bilateral hip disorder was caused or aggravated by his service-connected left knee disability.  The VA medical provider was asked to provide reasons for each opinion that take into account the Veteran's statements of symptoms and treatment.  It was further noted that in his or her reasoning, the medical provider could not reject the Veteran's reports merely because there was an absence of supporting clinical evidence.  In a September 2014 VA opinion, the VA medical provider determined that the Veteran's diagnosed myofascial syndrome and degenerative joint disease in both hips were less likely as not caused by overcompensation for his service-connected left knee disability.  The VA medical provider further found that the Veteran's current bilateral hip disability was less likely as not aggravated beyond natural progression by his service-connected left knee condition.  In reaching this conclusion, the VA medical provider explained that he found no proof that the Veteran's bilateral hip condition was/is related to or aggravated beyond natural progression by his service-connected left knee condition.  He added that degenerative joint disease is usually an aging condition.  

Unfortunately the Board does not find the medical opinion provided to be an adequate one.  In this regard, the VA medical provider did not provide a sufficient explanation or rationale as to how he arrived at a negative conclusion.  Although the medical provider attributed the Veteran's DJD in both hips to an "aging condition," he indicated that DJD was usually an aging condition, suggesting that DJD may also be attributed to other reasons.  However, if there were any other reasons or factors that could cause DJD, the VA medical provider did not address these factors or discuss whether they were, or were not, relevant to the Veteran's situation.  Furthermore, the medical provider did not provide a sufficient rationale as to why the Veteran's bilateral myofascial hip syndrome with bursitis was not secondary to his service-connected left knee condition.  Indeed, the medical provider's reliance on a lack of "proof," or rather clinical evidence supportive of the Veteran's contentions in reaching his opinion, goes against the remand instructions.  Furthermore the medical provider did not address whether the Veteran's bilateral hip disorder was caused, or in any way related to his reported fall in 2010, which the Veteran attributed to his knee symptoms, and in particular, his knees giving way.  

If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the medical provider included a brief discussion of the Veteran's current symptoms, he did not address his medical history, to include his reported claim that his bilateral hip problems first arose as a result of a fall that occurred due to his knee condition.  Furthermore, other than relying on the understanding that the available clinical evidence did not support the Veteran's assertions, the VA medical provider did not provide any reasoning, evidence, data, nor did he reference any medical principles in support of his conclusion that the Veteran's bilateral myofascial hip syndrome with bursitis was not secondary to his service-connected knee condition.  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007), and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two,"  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  As it remains unclear whether the Veteran's bilateral hip disorder is in fact secondary to his service-connected left knee disorder, another remand is necessary for a clarifying VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Request records of treatment that the Veteran may have received for his bilateral hip disorder at the VAMC in Dallas, Texas since August 2014.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Then, once these records have been obtained, refer the claims file to a VA physician, and preferably a VA orthopedist for another addendum opinion.  The paperless claims file, to include all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  The examiner should specifically take note of the Veteran's assertions as documented in his March 2009 claim, and during his April 2013 Hearing, attributing his hip disorder to a fall that occurred as a result of his service-connected knee disorder.  The examiner should also take note of the June 2012 and September 2014 VA examination reports.  Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hip disability was caused or aggravated (permanently worsened beyond normal progression) by his service-connected knee disorder(s).  In answering this question, the VA physician should specifically discuss whether the Veteran may have fractured or damaged his hip(s) as a result of his reports that he fell in 2010 due to his service-connected knee disorder(s) giving way.  

If the examiner finds that the Veteran's knee disorder(s) aggravated his bilateral hip disability he or she must discuss the baseline level of disability prior to aggravation and what permanent measurable degree of the bilateral hip disorder is due to the knee disorder(s).  

The examiner must provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


